Citation Nr: 0703508	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-36 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for an eye condition to 
include blepharitis and cataracts, claimed as residuals of 
flash burn.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967, and from October 1978 to April 1992.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in February 2004 and 
May 2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in May 2005.  A transcript of the hearing has been made 
and is associated with the claims file

The issue of entitlement to service connection for PTSD 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Medical evidence does not suggest, and the evidence is not in 
equipoise, that the veteran's currently diagnosed eye 
disorders, to include blepharitis and cataracts, are the 
result of active service. 




CONCLUSION OF LAW

Eye disorders, to include blepharitis and cataracts, claimed 
as residuals of flash burn to the eyes, were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In this case, pre-adjudication VCAA notice was provided by 
letters dated in May and September 2003.  The letters 
provided information concerning the type of evidence needed 
to substantiate the claim of service connection, namely, 
evidence of an injury, disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury or disease during 
service.  The veteran was informed that VA would obtain 
service records, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was asked to submit evidence, which would 
include that in his possession, in support of his claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on three of the five elements of a service connection claim). 

Notice of the type of evidence needed to establish effective 
date and disability evaluation should the claim be granted 
was not provided.  However, the Board finds this is harmless 
error as, in the present case the Board is denying the issue 
of service-connection for an eye condition, and is remanding 
the issue of service connection for PTSD.  Notwithstanding, 
the above-described actions ensured that the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim.  He had the opportunity to submit 
additional argument and evidence, which he did.  And he had 
the opportunity to testify as to the issue before the 
undersigned Veterans Law Judge in May 2005.  For these 
reasons, the Board finds no prejudice to the veteran in 
proceeding with this claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA and non-VA treatment 
records, and afforded the veteran VA examinations.  Records 
from the Social Security Administration (SSA) were requested 
but an official finding in April 2005 by SSA determined that 
the records are unavailable.

The Board notes that service medical and personnel records 
concerning the veteran's first period of service appear 
incomplete.  However, the veteran has testified under oath 
and stated that the injury he claims resulted in his eye 
condition occurred during his second period of active 
service.  These records are complete.  As the periods of 
service are discreet and separate, the Board finds it may 
proceed with the claim for service connection for an eye 
condition.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As the veteran has not identified additional records, 
pertinent to the claim, which have not been obtained or 
sought by the RO, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.

Service Connection

The veteran seeks service connection for an eye condition, 
specifically the residuals of flash burn to his eyes.  He 
testified before the undersigned Veterans Law Judge, and has 
stated, that he sustained flash burn injury to his eyes 
during his second period of active service, when working as 
an infantry mortar man.  The veteran testified that in 
approximately 1990 or 1991, during night firing training on 
the firing range, an 81 millimeter mortar misfired and 
ejected.  Some of the casing flew into the air, and the 
ordnance cooked off causing a flash.  The veteran was blinded 
for a few hours, and was treated at an aide station on the 
range.  Since that time, the veteran testified, he has 
experienced vision and night vision loss, burning, and 
tearing.

After review of the record, the Board finds that the medical 
evidence does not support the veteran's claim.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The medical evidence reveals that the veteran has been 
diagnosed with an eye condition.  An October 2003 VA 
examination report shows that he has mild blepharitis and 
early cataracts, in addition to decreased vision.  A January 
2003 VA examination report shows that he was also diagnosed 
with refractive error.  

Service personnel records reflect that the veteran's military 
occupational specialty (MOS) during his second period of 
service was as an infantryman.  His assertions of being 
present during night fire mortar training on the range are 
therefore entirely plausible.  Notwithstanding, while service 
medical records describe treatment for an eye condition, the 
condition described involved refractive error.  There are no 
notations or entries concerning an injury to the eyes.  
Rather reports of medical history and examination show 
decreased vision beginning in 1985.  In March 1988, the 
veteran was noted to complain of blurry vision, which the 
examiner thought was possibly secondary to hypertension.  A 
March 1991 report of medical examination again shows findings 
of decreased vision.  A report of eye examination conducted 
in September 1991 reflects a diagnosis of simple myopia with 
presbyopia and high blood pressure without retinopathy.  The 
veteran was prescribed glasses.  Finally, a January 1995 
memorandum shows that the veteran was sent for civilian 
medical evaluation to include an eye examination for 
corrective glasses.  There is no mention of an eye injury or 
flash injury in any of these records.

Moreover, the medical evidence presents no opinions or 
findings etiologically linking the diagnosed eye condition to 
active service, including flash injury.  

The Board observes that refractive error of the eye, 
including myopia and presbyopia, are congenital or 
developmental defects and are not considered diseases or 
injuries for VA purposes according to the regulations.  See 
38 C.F.R. §§ 3.303(c), 4.9 (2006).  

Absent an opinion or finding linking the diagnosed eye 
condition, including cataracts and blepharitis, to the 
veteran's active service, the Board finds that the 
preponderance of the evidence is against service connection 
for an eye condition, to include the residuals of flash burn.  

Where, as here, the determinative issue involves a medical 
opinion of etiology, competent medical evidence is required 
to support the claim.  The veteran, as a layperson, is not 
competent to offer an opinion as to a medical diagnosis or to 
causation, consequently his statements and testimony to the 
extent that his currently manifested eye condition-including 
blepharitis and cataracts-is the result of flash burn 
incurred during active service cannot constitute medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Therefore, the Board must reject the veteran's statements and 
testimony as favorable evidence in his claims.  

As the Board may consider only independent medical evidence 
to support its findings, as there is no favorable medical 
evidence establishing that the currently diagnosed eye 
condition-including blepharitis and cataracts-is the result 
of active service or any incident therein, the preponderance 
of the evidence is against the claim for service connection 
for the residuals of flash burn, to include blepharitis and 
cataracts, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).  The claim is thus 
denied.




ORDER

Service connection for an eye condition, to include 
blepharitis and cataracts, claimed as the residuals of flash 
burn, is denied.


REMAND

The veteran also seeks service connection for PTSD as the 
result of stressful experiences he testified he underwent 
during active service as a heavy vehicle driver in Vietnam 
from April 1966 to April 1967.  The veteran testified that he 
was assigned to the 597th Transportation Company during this 
time.  

The Board observes that the veteran's service personnel and 
service medical records for his initial period of active 
service, November 1965 through November 1967, are missing.  
However, it can be determined from available service 
personnel records form his second period of active service, 
as well as his discharge documents, that he served in Vietnam 
from April 1966 to April 1967, and that his MOS was as a 
heavy vehicle driver, or 64B20.  There are no further 
specific details concerning the circumstances of his service, 
including to what units he was assigned.

In addition, while VA treatment records show the veteran has 
been diagnosed with and is receiving treatment for PTSD, the 
veteran has not been accorded a VA examination.

The Board finds it is necessary to obtain specific 
information about the veteran's active service in order to 
accomplish effective attempts to verify his stressors.  In 
addition, it would be helpful to accord the veteran VA 
examination, to include review of the claims file.  See 
38 C.F.R. § 3.159(c)(4); Pentecost v. Principi, 16 Vet. App. 
124, 128-9. (2002).  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  Make another attempt to obtain the 
veteran's service personnel file for his 
first period of active service, from 
November 1965 to November 1967.  Request 
copies of the veteran's complete service 
personnel file, to include any and all 
orders, copies of evaluation reports and 
any and all administrative remarks.

If personnel records for the veteran's 
active service from November 1965 to 
November 1967 are unavailable, request 
that the service department verify the 
veteran's service and identify the units 
to which he was assigned during his active 
service in Vietnam, from April 1966 to 
April 1967.  

Perform any follow-up actions indicated

2.  Take all actions necessary to 
corroborate the veteran's claimed 
stressors, including requesting unit 
histories for the units to which the 
veteran was assigned, morning reports, and 
operating reports/lessons learned for the 
time period from April to June 1966.

Perform any follow up actions indicated.

3.  After completion of #1-2, make 
arrangements for the veteran to be 
afforded appropriate examinations to 
determine the nature, extent, and etiology 
of any currently manifested psychiatric 
disorder, to include PTSD.  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence, the veteran's testimony 
before the undersigned Veterans Law Judge, 
and a copy of this decision and remand, 
must be sent to the examiner for review.  
The examiner should summarize the medical 
history, including the onset and course of 
any psychiatric disability; describe any 
current psychiatric symptoms and 
manifestations; and provide diagnoses for 
any and all psychiatric pathology 
identified.  

If PTSD is diagnosed, the examiner should 
specify which stressor or stressors was or 
were used as a basis for the diagnosis and 
whether the stressor is sufficient to 
produce a diagnosis of PTSD.  The examiner 
should opine whether it is at least as 
likely as not that any current psychiatric 
disorder, including PTSD, had its onset 
during the veteran's active service or is 
the result of active service or any 
incident thereof.

4.  After completion of the above, and any 
additional development deemed necessary, 
readjudicate the veteran's claim for 
service connection for PTSD, in accordance 
with the regulations and Pentecost, supra.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded an opportunity for 
response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2006).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
HOLLY E. MOELHMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


